UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

823344
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for PHH Mortgage Corporation
In Re:                                                             Case No: 18-34469 - ABA

Audrey Norman D/B/A Starlight Consulting, LLC,                     Judge: Andrew B. Altenburg, Jr
Individually and as Executrix of the Estate of Marvin E.
Norman, Deceased                                                   Chapter: 13

                                NOTICE OF SUBSTITUTION OF ATTORNEY

       Under D.N.J. LBR 9010-2, the undersigned notifies the Court that Andrew Spivack,
       Esquire will be substituted for as attorney of record for secured creditor PHH
       MORTGAGE CORPORATION in this case.1



Date: 01/10/2020                                               /s/ Nicholas V. Rogers
                                                               Nicholas V. Rogers, Esq.
                                                               Withdrawing Attorney


Date: 01/10/2020                                               /s/ Andrew L. Spivack
                                                               Andrew L. Spivack, Esq.
                                                               Superseding Attorney
                                                               Phelan Hallinan & Diamond, PC
                                                               1617 JFK Boulevard, Suite 1400
                                                               Philadelphia, PA 19103
                                                               Tel: 856-813-5500 Ext. 1566
                                                               Fax: 856-813-5501
                                                               Email:
                                                               andrew.spivack@phelanhallinan.com




   1
    The client’s name and role in the case must be clearly stated. For example, ABC Company, creditor, or John
   Smith, debtor.
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 823344
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for PHH Mortgage Corporation
 In Re:                                                   Case No: 18-34469 - ABA

 Audrey Norman d/b/a Starlight Consulting, Llc,           Hearing Date: n/a
 Individually And As Executrix Of The Estate Of
 Marvin E. Norman, Deceased                               Judge: Andrew B. Altenburg, Jr

                                                          Chapter: 13

                          CERTIFICATION OF SERVICE

    1.     I, Boris Zavertailo:

              represent the ______________________ in the above-captioned matter.

              am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents PHH MORTGAGE CORPORATION in the above captioned
           matter.

             am the _________________ in the above case and am representing
           myself.

    2.     On January 10, 2020 I sent a copy of the following pleadings and/or
           documents to the parties listed below:

           Substitution of Attorney

    3.     I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: January 10, 2020                         /s/ Boris Zavertailo
                                                    Boris Zavertailo
 Name and Address of Party Served                   Relationship of                      Mode of Service
                                                   Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

Audrey Norman                                                                   Certified mail/RR
207 Elm Avenue,
                                          Debtor
Woodlynne, NJ 08107-2115                                                        E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

                                                                                Certified mail/RR

                                                                                E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

                                                                                Certified mail/RR
Steven N. Taieb, Esquire
                                          Debtor’s
1155 Route 73 Ste 11
                                          Attorney                              E-mail
Mount Laurel, NJ 08054
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail

Isabel C. Balboa, Trustee                                                       Certified mail/RR
Cherry Tree Corporate Center
                                          Trustee
535 Route 38 - Suite 580                                                        E-mail
Cherry Hill, NJ 08002
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                         2
